   Case 2:16-cv-08684-SVW-AFM Document 279 Filed 08/20/19 Page 1 of 3 Page ID #:9606

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                           August 20, 2019


       No.:               19-55967
       D.C. No.:          2:16-cv-08684-SVW-AFM
       Short Title:       Luis Vargas v. City of Los Angeles, et al


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
Case 2:16-cv-08684-SVW-AFM Document 279 Filed 08/20/19 Page 2 of 3 Page ID #:9607




                      UNITED STATES COURT OF APPEALS
                                                                         FILED
                              FOR THE NINTH CIRCUIT
                                                                         AUG 20 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS




    LUIS LORENZO VARGAS,                         No. 19-55967

                  Plaintiff - Appellant,
                                                 D.C. No. 2:16-cv-08684-SVW-AFM
      v.                                         U.S. District Court for Central
                                                 California, Los Angeles
    CITY OF LOS ANGELES; LOS
    ANGELES POLICE DEPARTMENT;                   TIME SCHEDULE ORDER
    COUNTY OF LOS ANGELES;
    OFFICE OF THE LOS ANGELES
    DISTRICT ATTORNEY; LOS
    ANGELES COUNTY SHERIFF'S
    DEPARTMENT; MONICA
    QUIJANO; RICHARD TAMEZ;
    SCOTT SMITH; DOES, 1-10,
    inclusive,

                  Defendants - Appellees.



   The parties shall meet the following time schedule.

   If there were reported hearings, the parties shall designate and, if necessary, cross-
   designate the transcripts pursuant to 9th Cir. R. 10-3.1. If there were no reported
   hearings, the transcript deadlines do not apply.

   Tue., August 27, 2019          Mediation Questionnaire due. If your registration for
                                  Appellate ECF is confirmed after this date, the
                                  Mediation Questionnaire is due within one day of
                                  receiving the email from PACER confirming your
                                  registration.
Case 2:16-cv-08684-SVW-AFM Document 279 Filed 08/20/19 Page 3 of 3 Page ID #:9608

   Wed., September 18, 2019 Transcript shall be ordered.
   Fri., October 18, 2019      Transcript shall be filed by court reporter.
   Wed., November 27, 2019 Appellant's opening brief and excerpts of record
                           shall be served and filed pursuant to FRAP 31 and
                           9th Cir. R. 31-2.1.
   Fri., December 27, 2019     Appellees' answering brief and excerpts of record
                               shall be served and filed pursuant to FRAP 31 and
                               9th Cir. R. 31-2.1.

   The optional appellant's reply brief shall be filed and served within 21 days of
   service of the appellees' brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

   Failure of the appellant to comply with the Time Schedule Order will result in
   automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT

                                                By: John Brendan Sigel
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7
